        
Exhibit 10.10


VMWARE, INC.
AMENDED AND RESTATED 2007 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
I.    NOTICE OF GRANT


Unless otherwise defined in this notice of grant (“Notice of Grant”) and
Restricted Stock Unit agreement (“Agreement”), capitalized terms used herein
will have the meanings set forth in the VMware, Inc. Amended and Restated 2007
Equity and Incentive Plan (the “Plan”).
        
Name:    (“Participant”)


The Participant has been granted an Award of Restricted Stock Units (“RSUs”).
Each RSU represents the right to receive one share of Stock, subject to the
terms and conditions of this Notice of Grant, the Plan and this Agreement, as
follows:
Grant Number:        


Date of Grant:        


Vesting Commencement Date:        


Number of RSUs:        


Vesting Schedule:


[VESTING SCHEDULE TO BE REVISED FOR EACH EMPLOYEE], subject to the Participant’s
continuing employment with the Company or any Subsidiary through each vesting
date, in accordance with Section 2(a) of the Agreement.




--------------------------------------------------------------------------------




II.    AGREEMENT
1.    Grant of the RSUs. The Company has granted the Participant the number of
RSUs set forth in the Notice of Grant. However, unless and until the RSUs have
vested, the Participant has no right to the payment or receipt of any Stock
subject thereto. Prior to actual payment or receipt of any Stock, the RSUs
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
2.    Vesting of RSUs.
(i)    Subject to Sections 2(b) and 4 below, the Participant will vest in the
RSUs in accordance with the vesting schedule set forth in the Notice of Grant;
provided, that, in the event the Participant incurs a termination of employment
for any reason other than due to the Participant’s death or termination by the
Company or Subsidiary due to “disability” (as defined under the applicable
long-term disability plan of the Company or Subsidiary or, if there is no such
plan, as determined by the Board or the Committee (each, the “Administrator”)),
such that the Participant is no longer employed by the Company or any
Subsidiary, the Participant’s right to vest in the RSUs and to receive the Stock
related thereto will terminate effective as of the date that Participant ceases
to be so employed and thereafter, the Participant will have no further rights to
such unvested RSUs or the related Stock. In such case, any unvested RSUs held by
the Participant immediately following such termination of employment will be
deemed forfeited. In the event that the Participant’s employment is terminated
by reason of death or disability, then any unvested portion of the RSUs will
automatically accelerate and the Participant will become fully vested in the
RSUs upon termination of employment by reason of death or disability. In all
cases, the date of termination of employment for purposes of the RSUs will be
determined in the sole discretion of the Administrator.
(b)    Solely for purposes of this Agreement, the Company, in its sole
discretion, may consent to treating employment of the Participant by Dell
Technologies Inc. (“Parent”), or by an Affiliate in which the Company and Parent
hold, directly or indirectly, an aggregate of at least 80% of the equity or
voting interest, the same as if the Participant is employed by the Company in
accordance with procedures approved by the Committee, provided, however, that if
the Participant is an officer subject to Section 16 of the Exchange Act, such
consent must be approved by the Committee.
3.    Issuance of Stock. No Stock will be issued to the Participant prior to the
date on which the RSUs vest. After any RSUs vest and subject to the terms of
this Agreement, including without limitation Section 6 hereof, the Company will
cause to be issued (either in book-entry form or otherwise) to the Participant
or the Participant’s beneficiaries, as the case may be, that number of shares of
Stock corresponding to the number of such vested RSUs as soon as
administratively practicable following vesting, but in no event will the
issuance of such shares be made subsequent to March 15th of the year following
the year in which the shares vested. No fractional shares of Stock will be
issued under this Agreement. Notwithstanding any provision in the Plan to the
contrary, the RSUs will be settled only in shares of Stock.


2



--------------------------------------------------------------------------------




4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the RSUs at any time, subject to the terms of the Plan. If so accelerated, such
RSUs will be considered as having vested as of the date specified by the
Administrator.
5.    Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
6.    Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the RSUs, regardless of any action the Company or
any entity employing the Participant (the “Employer”) takes with respect to any
tax withholding obligations that arise in connection with the RSUs. Neither the
Company nor the Employer make any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
RSUs or the subsequent sale of Stock issuable pursuant to the RSUs. The Company
and the Employer do not commit and are under no obligation to structure the RSUs
to reduce or eliminate the Participant’s tax liability.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the RSUs. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may satisfy such tax withholding obligations, in whole or in part,
by withholding otherwise deliverable Stock having an aggregate Fair Market Value
sufficient to satisfy (but, unless otherwise consented to by Participant, not
exceeding) the minimum amount required to be withheld, or by the sale of shares
of Stock to generate sufficient cash proceeds to satisfy any such tax
withholding obligation; except that if Participant is an officer subject to
Section 16 of the Exchange Act, only such minimum amount will be withheld and
such amount will be satisfied by withholding otherwise-deliverable Stock, unless
otherwise approved by the Committee. Upon any such withholding, any and all
rights of Participant to such withheld Stock is deemed to be forfeited to the
Company. The Participant hereby authorizes the Administrator to take any steps
as may be necessary to effect any such sale and agrees to pay any costs
associated therewith, including without limitation any applicable broker’s fees.
In addition, and to the maximum extent permitted by law, the Company may
exercise the right to retain, without notice, from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding or sale of
otherwise deliverable shares of Stock.
7.    Changes in Stock. In the event that any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination,


3



--------------------------------------------------------------------------------




repurchase, or exchange of Stock or other securities of the Company, or other
similar corporate transaction or event affecting the Stock occurs such that an
adjustment or change is determined by the Administrator (in its sole discretion)
to be necessary or appropriate, the Administrator will proportionately adjust
this Award in accordance with the terms of the Plan, including adjustments in
the number and kind of shares of Stock or other property the Participant would
have received upon vesting of the RSUs; provided, however, that the number of
shares of Stock into which the RSUs may be converted will always be a whole
number.
8.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock (which may be in book entry form)
will have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Participant will have all the rights of a stockholder of the
Company with respect to voting such Stock and receipt of dividends and
distributions on such Stock.
9.    No Effect on Employment. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not: (i) constitute an
express or implied promise of continued employment for any period of time,
(ii) interfere with right of the Company, the Parent, any Subsidiary or
Affiliate to terminate the Participant’s employment at any time in accordance
with applicable law, or (iii) entitle the Participant to any additional rights
under the Plan or under any other welfare or benefit plan of the Company, the
Parent, any Subsidiary or Affiliate.
10.    Nature of Grant. In accepting the RSUs, the Participant acknowledges
that: (a) the grant of the RSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of RSUs even if RSUs have been granted repeatedly in the past; (b) all
decisions with respect to future Awards of RSUs, if any, will be at the sole
discretion of the Company; (c) the future value of the underlying Stock is
unknown and cannot be predicted with certainty; (d) in consideration of the
Award of RSUs, no claim or entitlement to compensation or damages will arise
from termination of the RSUs or any diminution in value of the RSUs or Stock
received when the RSUs vest resulting from the Participant’s termination of
employment by the Employer (for any reason whatsoever and whether or not in
breach of local employment laws), and the Participant irrevocably releases the
Company, the Parent, the Subsidiary and Affiliate from any such claim that may
arise; (e) in the event of involuntary termination of the Participant’s
employment (whether or not in breach of local employment laws), the
Participant’s right to receive RSUs and vest under the Plan, if any, will
terminate effective as of the date that the Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
or contract, and the Company will have the exclusive discretion to determine
when the Participant is no longer actively employed for purposes of the RSUs;
(f) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Stock; and
(g) the Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action related to the Plan.


4



--------------------------------------------------------------------------------




11.    Black Out Periods. The Participant acknowledges that, to the extent the
vesting of any RSUs occurs during a “blackout” period wherein certain employees,
including the Participant, are precluded from selling Stock, the Administrator
retains the right, in its sole discretion, to defer the delivery of the Stock
pursuant to the RSUs; provided, however, that the Administrator will not
exercise its right to defer the Participant’s receipt of such Stock if such
shares of Stock are specifically covered by a trading plan of the Participant
which conforms to the requirements of Rule 10b5-1 of the Exchange Act and the
Company’s policies and procedures with respect to Rule 10b5-1 trading plans and
such trading plan causes such shares to be exempt from any applicable blackout
period then in effect. In the event the receipt of any shares of Stock is
deferred hereunder due to the existence of a regularly scheduled blackout
period, such shares will be issued to the Participant on the first day following
the termination of such regularly scheduled blackout period; provided, however,
that in no event will the issuance of such shares be deferred subsequent to
March 15th of the year following the year in which such shares vest. In the
event the receipt of any shares of Stock is deferred hereunder due to the
existence of a special blackout period, such shares will be issued to the
Participant on the first day following the termination of such special blackout
period as determined by the Company’s General Counsel or his or her delegatee;
provided, however, that in no event will the issuance of such shares be deferred
subsequent to March 15th of the year following the year in which such shares
vest. Notwithstanding the foregoing, any deferred shares of Stock will be issued
promptly to the Participant prior to the termination of the blackout period in
the event the Participant ceases to be subject to the blackout period. The
Participant hereby represents that he or she accepts the effect of any such
deferral under relevant federal, state and local tax laws or otherwise.
12.    Award is Not Transferable. Except to the limited extent provided in
Section 5 above, this Award of RSUs and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until the
Participant has been issued the Stock. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. The terms of
this Agreement will be binding upon the Participant’s executors, administrators,
heirs, successors and any permitted transferees.
13.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other RSU grant
materials (“Data”) by and among, as applicable, the Employer, the Company, the
Parent and any Subsidiary or Affiliate for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all RSUs or
any entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding


5



--------------------------------------------------------------------------------




in the Participant’s favor, for the purpose of implementing, administering and
managing the Plan. The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipients’ country may have different data privacy
laws and protections than the Participant’s country. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required to a third party. Further,
the Participant understands that the Participant is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing his or her consent is
that the Company would not be able to grant the Participant RSUs or other equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan.
14.    Entire Agreement. This Agreement, subject to the terms and conditions of
the Plan and the Notice of Grant, represents the entire agreement between the
parties with respect to the RSUs.
15.    Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Certificates for Stock. The Company
will not be required to issue any certificate or certificates for Stock
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Stock to listing on all stock exchanges on which such class of
stock is then listed; (b) the completion of any registration or other
qualification of such Stock under any state, federal or foreign law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any state, federal or foreign governmental agency, which
the Administrator, in its absolute discretion, determines to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the RSUs as the Administrator may establish from time to time
for reasons of administrative convenience.
17.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon the Participant, the Company, the Employer and all
other interested persons. No


6



--------------------------------------------------------------------------------




member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Notice of Governing Law. This Agreement will be governed by the internal
substantive laws, but not the choice of law rules of the State of Delaware.
22.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof will not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
23.    Notices. Any notice which either party hereto may be required or
permitted to give the other must be in writing and may be delivered personally
or by mail, postage prepaid, addressed to the Company, at the address provided
below, and the Participant at his or her address as shown on the Company’s, or
the Employer’s payroll records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.
To the Company:
VMware, Inc.
3401 Hillview Avenue
Palo Alto, CA 94304
Attention: Stock Administrator



Unless the Participant notifies the Company within ten (10) days following
receipt of this Agreement that he or she declines this Award, the Participant
will be deemed to have accepted and agreed to the terms and conditions of this
Agreement and the Plan. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, which are incorporated herein by reference


7

